Oakley, Ch. J.
We think, that the plaintiff is entitled to *734continue the proceedings which he has instituted. He has shown a right to have the property of the defendant secured for the satisfaction of his judgment, within the provisions of the statute ; and we do not see how he can be divested of the right thus obtained, by the mere fact that an attachment has issued against the property of the defendant. It may be, that the attachment will he discontinued, or set aside. It is, therefore, proper, that the examination should proceed, and if, at the termination of the inquiry, it should be ascertained, that the parties luwe in their possession property of the defendant, a receiver may be appointed. If the attachment be continued, this proceeding will not determine the right. The property will be preserved, and the question of right, between the attaching creditors and the receiver, can then he determined. In the mean time, whatever order is made by the court, it will he a complete protection to these parties. This is not the proper place to raise the question between the rival creditors, which they attempt to present.
Motion denied.